Reynolds, J.
(concurring in part and dissenting in part). I agree with that part of the majority opinion holding that the charge of the general rules of negligence, contributory negligence, proximate cause and foreseeability, although correctly stated, were not applied to the facts in issue herein and left to speculation the application thereof. I also agree with their statement that the charge was of no assistance to the jury in resolving the issues presented. Additionally, I agree that the statement of Clark’s driver allegedly made after the accident was unrelated to the happening of the accident and highly prejudicial, and was reversible error. However, I cannot agree with their statement that "An analysis of the record in its entirety demonstrates, in our view, that there is sufficient evidence to justify findings by the jury of negligence on the part of each defendant and the third-party defendant and no negligence on the part of the plaintiff.” I consider this state*237ment, at this juncture, gratuitous and unwarranted. The new court and jury should not be hampered in their handling and disposition of the retrial. The evidence undoubtedly will differ and the charge will not be the same. Moreover, I do not agree with the substance of the statement referred to. It is my opinion that on the instant record the findings of the jury concerning the negligence of defendants Clark and Benson are unwarranted and definitely against the weight of the evidence. There is also a serious question in my mind concerning the finding of the absence of contributory negligence of the plaintiff.
No one can dispute that this entire operation and maneuver was under the sole direction of Dyer-Fitts Construction Co., Inc., and was being executed and managed by its employees, Zipay, the flagman (plaintiff) who was directing Clark, Rackett, the employee sitting on top of the shoulder spreader machine and directing the actions of Benson and Plestis, boss on the job for Dyer-Fitts, in general charge of the work. There is not a scintilla of evidence of negligence on the part of Clark, who was proceeding on his own side of the highway at a very slow rate of speed under the express direction of Zipay, the flagman. The record is replete with evidence as to the slow speed of the Clark truck in this tight passing maneuver, including the testimony of the plaintiff himself. The claim that under the circumstances Clark’s driver might have a duty to sound his horn or to otherwise warn the plaintiff has no substance whatever under the facts of this case. He cannot be held liable simply because he happened to be present on the highway.
Benson, who was backing under the express signals of Rackett atop the "shoulder spreader”, was the alter ego of Rackett, the employee of Dyer-Fitts, and was entitled to rely on the signals given. To allow him to be held negligent merely because he was backing would be to ignore the negligent instruction of Rackett, which was one of the proximate causes of the accident. Foreseeability and proximate cause as to Benson are lacking. He did nothing more than he was directed to do, and nothing that a reasonable and prudent man would not have done under the same circumstances.
Zipay, the plaintiff, was one of the principals in this tight passing maneuver, and within ñve to ten minutes before the accident, he was bumped or nearly bumped under the exact same circumstances and conditions and was warned by Rack*238ett and Milchanosky, his coemployees, "to be more alert” and in substance "to watch his step. ” The danger had been forcefully presented to him. The plaintiff himself admits the incident and the warnings given to him by his coemployees. Yet within a few minutes, under the same circumstances, he moved into the south lane of the road without ever turning his head to look to the west. If he had, he would have seen the Benson truck slowly backing toward him. In short, this plaintiff exposed himself to a known danger and could be guilty of contributory negligence as a matter of law.
In sum, in my view, this accident happened solely as a result of the negligence of Dyer-Fitts Construction Co., Inc., and its employees, including the plaintiff Zipay.
Greenblott, J. P., Kane and Main, JJ., concur with Sweeney, J.; Reynolds, J., concurs in part and dissents in part in an opinion.
Judgment and order reversed, on the law and the facts, and a new trial ordered, without costs.